Judgment unanimously reversed on the law and facts and petition granted, in accordance with the following memorandum: Respondent concedes that the final revocation hearing was not conducted within 90 days of the probable cause determination as required by statute (Executive Law § 259-i [3] [f] [i]). Accordingly, we reverse the judgment, grant the petition and annul the determination. (Appeal from judgment of Supreme Court, Wyoming County, Kubiniec, J. — art 78.) Present — Dillon, P. J., Green, Pine, Balio and Davis, JJ.